Matter of Hargis v Pritty-Pitcher (2021 NY Slip Op 07441)





Matter of Hargis v Pritty-Pitcher


2021 NY Slip Op 07441


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ.


1064 CAF 21-00215

[*1]IN THE MATTER OF DELBERT W. HARGIS, JR., PETITIONER-APPELLANT,
vVICTORIA ANN PRITTY-PITCHER, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


AMBER R. POULOS, WILLIAMSVILLE, FOR PETITIONER-APPELLANT. 
KELLY WHITE DONOFRIO LLP, ROCHESTER (DONALD A. WHITE OF COUNSEL), FOR RESPONDENT-RESPONDENT.
KIMBERLY A. WOOD, WATERTOWN, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered December 16, 2020 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Chendo O., 175 AD3d 635, 635 [4th Dept 1991]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court